Mr. Justice Gordon
delivered the opinion of the court,
*501By Act of March 2d 1867, the members of the city council of the South Ward of Chester city, were authorized to erect waterworks for the use and benefit of said ward. By a supplement, approved March 24th 1869, the authorities above mentioned were empowered to assess, levy and collect annually, from property in the said ward in the front or along the side of which water-pipes had been laid, a rate not exceeding seven per cent, upon a sum equivalent to one dollar per lineal foot of said pipes. By the 2d section of this same supplement, the officers above named were empowered to assess and collect a like rate on and from properties in the North and Middle Wards, for which an application had been made for water, and into which it had been introduced. We agree with the court below that, though in this section the past tense is used, the intent was not to limit the power of assessment to pipes then laid, but that the act also applied to such as should thereafter be laid. It was further provided, in said section, that any pro•perty-holdei’j by paying for such pipe, at the rate of one dollar per foot, together with any arrearages that • might be due, should be released from all further liability therefor. It follows, that the property-owners of the North and Middle Wards were not liable to the above-stated assessments unless they applied for and. had water introduced into their several premises, and that they might, when, at their request, water was so introduced, release themselves from such assessments and all future liability, by paying one dollar per foot for the pipes then fronting their properties. '
The matter thus, as to those of the North and Middle Wards, since the Act of 1869, resolves itself into a mere question of contract. If the property-holder desires to supply himself with water from the works of the South Ward, he may do so under the terms and conditions of the act; and on the other hand, the-South Ward can impose no other or additional terms than those existing at the time of the contract.
Now, on the 6th of May 1870, Baker had water from the pipe on Ninth street, the only one at that time in the vicinity of his premises, introduced into his property; he paid for the Ninth street pipe in full, and so was, as matters then stood, discharged from all further assessments. In 1871 the authorities of the South Ward laid the Potter street pipe, and for this they now seek to assess the defendant. By what authority? Not because he uses the water from that street, for this he does not do, and not because of the water, he obtained from Ninth street, for that he bought and paid for in full. Whence, then, comes the authority of the plaintiffs to go back upon a contract, fully and fairly performed by the defendant, and compel him to pay for that for which he never contracted ? It is urged that, in fact, he is in part supplied from the Potter street pipe, since this being connected with that on Ninth street, the w'ater must necessarily flow from the one to the other. This argument is *502exceedingly unsubstantial, for it is not so much as alleged that Baker’s supply from Ninth street, before the connection was made, was not ample, or that it was not, in fact, made wholly for the advantage and profit of the South Ward. We may thus pass the constitutional question raised on the power of the legislature to invest the officers of this ward with the franchises found in the act, for, as we have already said, the question before us is one of contract, arising under the second section of the statute; by the contract, as it existed in 1870, the case must be governed. The conclusion is, that as the defendant fully performed, on his part, every obligation which he then undertook to perform, the authorities of the South Ward can require nothing further from him.
The judgment, is reversed, and a new venire awarded.